Citation Nr: 0117473	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-08 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for dental injury for Class 
II(a) dental treatment purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant served on active duty from June 1977 to August 
1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
dental injury.  The Board has rephrased the issue certified 
for appeal by the RO to reflect the fact that the appellant 
has only alleged eligibility for Class II(a) treatment.

The Board notes that the veteran's service dental records 
reflect a June 1998 assessment that he should seek VA 
prosthesis treatment for teeth #7-9.  The record does not 
reflect that he was advised of the time limits for filing a 
claim for Class II dental treatment under 38 U.S.C.A. 
§ 1712(a)(1)(B) and 38 C.F.R. § 17.161(b).  See Mays v. 
Brown, 5 Vet. App. 302 (1993) (commencement of the time 
limits for Class II dental treatment does not begin to run 
until a veteran receives notice meeting the requirements of 
38 U.S.C.A. § 1712(b)(2)).  The issue of the veteran's 
eligibility for Class II dental treatment under the 
provisions of 38 U.S.C.A. § 1712(a)(1)(B) is referred to the 
RO for appropriate action.


FINDINGS OF FACT

The veteran's dental disability of teeth #7-9 resulted from a 
nasomaxillary cyst with chronic inflammation and foreign body 
reaction.  There is no competent evidence showing that his 
nasomaxillary cyst and/or dental condition is related to his 
in-service facial trauma.



CONCLUSION OF LAW

Disability of teeth #7-9 was neither incurred nor aggravated 
as a result of in-service trauma.  38 U.S.C.A. §§ 1154(b), 
1712(a)(1)(c) (West 1991); 38 C.F.R. § 17.161(c) (2000); 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096 (2000) (codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law requires 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim and includes other notice 
and duty to assist provisions.  See VCAA, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  These provisions are 
potentially applicable to the claim on appeal.  VCAA, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096-2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA.  
By virtue of a Statement of the Case (SOC), the veteran and 
his representative have been given notice of the information, 
medical evidence and/or lay evidence necessary to 
substantiate his claim.  The veteran has provided ample 
argument in support of his claim as well as description of 
his alleged in-service facial trauma.  His lay statements 
regarding his facial trauma are sufficient to supplement his 
claimed unavailability of treatment records while serving in 
remote and isolated combat areas in service.  38 U.S.C.A. 
§ 1154(b) (West 1991).  The service medical and dental 
records associated with the claims folder clearly document 
all treatment related to his dental disability of teeth #7-9 
beginning in 1984.

The Board further notes that the service medical records 
contain opinion regarding the absence of residual disability 
from the veteran's in-service facial injury as well as 
diagnoses relating dental abscess of teeth #7-9 to a 
nasomaxillary cyst with chronic inflammation and foreign body 
reaction.  As such, providing a medical examination or 
obtaining a medical opinion is not necessary to make a 
decision on the claim.  Thus, the Board finds that no 
reasonable possibility exists that any further assistance 
would aid the veteran in substantiating his claim.  
Therefore, the Board finds no prejudice accrues to the 
veteran in proceeding with his claim at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran contends that he incurred dental disability of 
teeth # 7-9 as a result of in-service trauma.  According to 
his statements of record, he injured his mouth during 
parachuting exercises in the Honduras.  He originated from 
Fort Bragg, North Carolina.  His symptoms of minor bruising 
and swelling were initially treated with pain relievers upon 
his return to Fort Bragg.  However, he eventually required 
dental treatment by root canal therapy and antibiotic 
treatment due to recurrent swelling.  He states that the root 
canal procedure was intended to eliminate the nerves in the 
teeth and allow drainage of fluid from the swelled area.  He 
subsequently underwent removal of a maxillary cyst with 
eventual prosthesis replacement of teeth #7-9.  He required 
additional dental work at the time of his retirement from 
service.  He notes that he was precluded from reporting his 
facial trauma in service due to the circumstances of combat 
service.  He also argues that reconstructions of lost records 
omit details of his in-service dental treatment.

The veteran's service medical records first show that he 
presented to the U.S. Munson Army Hospital outpatient clinic 
in August 1984 with complaint of a one-month history of 
swelling of the right nostril and gum area.  At that time, he 
denied a history of "infection, pimple, trauma ... [or] sinus 
problems."  On Ear, Nose and Throat (ENT) consultation later 
that same day, his past history was described as significant 
for blocked lacrimal duct but "otherwise negative."  His 
physical examination revealed a swollen, right lateral nasal 
wall with a palpable cystic mass at the right piriform 
aperture sinus maxillary face area.  An x-ray examination 
showed minimal left maxillary sinus.  There was a 
recommendation for dental films and consultation for probable 
excisional biopsy.

An October 18, 1984 treatment record noted the veteran's 
history of recurrent dental root abscess with secondary 
sinusitis.  He complained of increased swelling after running 
out of Erythrocin.  His physical examination revealed 
swelling of the alveolar ridge about the right incisor.  He 
was given a prescription of Tetracycline based upon an 
impression of questionable recurrent dental abscess and 
referred to a dentist.  Several days later, he was admitted 
to the U.S. Air Force Hospital at Patrick Air Force Base with 
a diagnosis of nasopalatine cyst.  This report recorded his 
three-month history of right-sided face swelling and nose 
obstruction treated with incision and drainage through an 
intraoral approach and eventual root canal therapy of upper 
incisors #7-9.  An incision and drainage two weeks previously 
produced copious amounts of dark, reddish, foul smelling 
purulence which was cultured out as alpha Streptococcus.  He 
underwent enucleation of a 3 x 2 x 2 centimeter maxillary 
nasopalatine cyst which, by pathological examination, 
resulted in a diagnosis of nasomaxillary cyst with chronic 
inflammation with foreign body reaction.  His history of 
infected maxillary teeth was noted.

The veteran's subsequent dental records reveal problems with 
his prosthetic replacements for teeth #7-9.  On his 
separation examination in April 1997, he reported a history 
of "major dental surgery to remove a dental cyst caused by 
airborne operations injury in 1983."  The examiner noted 
findings of "no residual problems" from the face injury in 
1983 and history of dental cyst removal in 1984 with incisor 
replacement.

The provisions of 38 U.S.C.A. § 1712 provide the governing 
framework for entitlement to VA dental care.  The 
implementing regulation, 38 C.F.R. § 17.161, provides for 
different categories of VA dental treatment.  The Board 
limits its discussion to Class II(a) dental treatment for 
non-compensable service connected dental condition or 
disability resulting from combat wounds or service connected 
trauma.  38 C.F.R. § 17.161(c).  As noted in the 
Introduction, the Board refers a claim for Class II treatment 
under 38 U.S.C.A. § 1712(a)(1)(B) and 38 C.F.R. § 17.161(b).  
The significance of establishing service connection for a 
dental condition on the basis of service trauma is that a 
veteran will be eligible for perpetual VA dental care for the 
condition.  38 U.S.C.A. § 1712(a)(1)(C) (West 1991 & Supp. 
2000); 38 C.F.R. § 17.161(c) (2000).

The veteran filed his claim for service connection for dental 
injury in March 1999.  Effective June 8, 1999, VA amended its 
regulations to clarify the requirements for service 
connection for dental conditions and consideration of certain 
dental conditions as service connected for treatment purposes 
if shown in service after a period of 180 days.  64 Fed. Reg. 
30392 (1999).  These regulatory changes have no substantive 
effect with respect to the adjudication of trauma-related 
dental disability for Class II(a) purposes.  

The veteran's report of a facial injury with minor bruising 
and swelling of the mouth during parachuting exercises in the 
Honduras, which is first noted on his separation examination, 
is accepted as credible.  The fact that he underwent root 
canal therapy of teeth #7-9 in 1984 with subsequent 
enucleation of maxillary cyst and prosthetic replacement of 
teeth #7-9 is also not in dispute.  However, his service 
medical records establish his dental disability of teeth #7-9 
resulted from a nasomaxillary cyst with chronic inflammation 
and foreign body reaction.  There is no competent evidence 
showing that either his nasomaxillary cyst and/or dental 
condition is related to his in-service facial trauma.  His 
separation examination, dated in April 1997, reflects opinion 
that he manifested "no residual problems" from his facial 
injury.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim for service connection 
for dental injury for Class II(a) dental treatment purposes.

In so concluding, the Board notes that the veteran's lay 
statements are competent to speak to the description of his 
symptoms and injury.  Grottveitt v. Brown, 5 Vet. App. 91, 93 
(1993).  While his reported history is credible, he is not 
competent to speak to the cause(s) of his dental disability 
such as linking his dental disability of teeth #7-9 and/or 
his maxillary cyst to his facial injury.  Rather, the most 
probative evidence in this case consists of the clinical 
findings recorded by military physicians contemporaneous in 
time to his dental and maxillary cyst treatment.  This 
evidence reveals diagnoses of recurrent dental abscess 
secondary to maxillary cyst and nasomaxillary cyst with 
chronic inflammation with foreign body reaction.  The 
training and experience of these physicians puts them in a 
substantially better position to determine the cause of his 
dental condition and/or disability.  There is no doubt to be 
resolved in his favor.


ORDER

The claim for service connection for dental injury for Class 
II(a) dental treatment purposes is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals



 

